Citation Nr: 0336488	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  98-18 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to reimbursement for costs of community nursing 
home care provided in 1994 and 1995, for the purpose of 
receiving accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and two of her children



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to November 
1945.  He died in March 1995, and the appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an administrative decision of the 
Chief, Medical Administration Service (Chief, MAS) of the 
Department of Veterans Affairs Medical Center (VAMC) in 
Lincoln, Nebraska which denied the benefits sought on appeal.  
The claims folder is serviced by the Lincoln, Nebraska 
Regional Office (RO).   

The Board first considered the issue on appeal in January 
2001 and determined that additional development was required 
in order to fully appreciate the appellant's claim and 
properly adjudicate the claim presented.  Additionally, 
during the course of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)] was signed into 
legislation.  As such, the claim was remanded in order for 
the RO to locate missing documents and ensure compliance with 
all duty to notify and duty to assist requirements under the 
VCAA.  Unfortunately, the RO did not comply with the Board's 
remand orders and this matter must now be REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington DC.  VA 
will notify the appellant if further action is required on 
her part.



REMAND

The evidence of record shows that the veteran was authorized 
for six months of nursing home care by VA following a VA 
hospitalization in 1993.  Upon expiration of the six-month 
contract in February 1994, VA did not authorize additional 
nursing home care because it was determined that the need for 
such care was due to nonservice-connected disabilities.  As a 
consequence, the veteran paid the costs of community nursing 
home care in 1994 and 1995.  The appellant seeks 
reimbursement of those costs because the veteran's service-
connected disabilities and disabilities subsequently 
recognized as due to the fault of VA pursuant to 38 U.S.C.A. 
Section 1151 were the cause of his need for nursing home 
care.

It is important to note that the appellant was granted 
accrued benefits in a September 1996 rating decision for the 
veteran's fractured right hip and above-the-knee amputation 
of the right leg under 38 U.S.C.A. Section 1151.  This fact 
is crucial to the claim at hand because the appellant and her 
children testified before the RO in November 1998 that it was 
not until the veteran had his right leg amputated that he 
became too dependent to be cared for at home.  

The claim for reimbursement has continued to be denied 
because the medical evidence does not contain an opinion by a 
medical professional that the veteran's need for nursing home 
care in 1994 and 1995 was due to the veteran's service-
connected disabilities.  The opinions of record show that the 
veteran required nursing home care because of a 
cerebrovascular accident with hemiplegia, aphasia, and a 
history of seizures.  The most recent medical opinion of 
record is dated in June 2002 and shows that the physician 
reviewed the clinical records.  It does not, however, contain 
any rationale for the opinion that nursing home care was not 
due to service-connected disabilities nor does it include any 
comment regarding the appellant's assertion that it was not 
until the veteran's right leg was amputated that he could no 
longer be cared for at home.

The Board pointed out in its January 2001 remand that the 
record did not appear to be complete.  As such, the RO was 
ordered to locate missing documents.  The RO stated in its 
July 2002 supplemental statement of the case that some of the 
evidence identified by the Board was located, but that three 
documents could not be located.  The RO did not give any 
explanation for the missing documents nor did it document its 
attempts to locate the documents and/or recreate the 
documents.  The RO was also ordered by the Board to ensure 
compliance with the VCAA, but there is no evidence that the 
appellant has ever been given notice of her rights and 
responsibilities under the new law.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the VA Secretary a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as "the 
head of the Department."  See 38 U.S.C.A. § 303. 
Additionally, the Court stated that where the remand orders 
of the Board or the Court are not complied with, the Board 
itself errs in failing to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  As such, the Board finds that 
it must remand this matter for compliance with its prior 
remand.  Furthermore, based on the new medical evidence 
received and the RO's continued denial of the claim on appeal 
without addressing the appellant's specific assertions, the 
Board finds that additional development is required.

Therefore, this matter is REMANDED for the following action:

1.	The RO must advise the appellant of 
her rights and responsibilities under 
the VCAA.  She should be advised of 
the specific evidence needed to 
substantiate her claim and given an 
opportunity to supply additional 
evidence and/or argument, identify 
additional evidence for VA to obtain, 
or waive her right to the one-year 
response time required under the VCAA.  
The RO must review the claims file and 
ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) as well as 38 U.S.C.A. 
Sections 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  All new evidence and/or 
arguments must be associated with the 
claims folder.  

2.	The RO should locate all documents 
referenced in the Board's prior 
remand.  If the documents cannot be 
located, the RO must document its 
attempts to locate such items.  If the 
RO can recreate the documents, it 
should do so and make notations in the 
claims folder to that effect.

3.	Upon receipt of any additional 
evidence and following completion of 
the claims folder as directed above, 
the RO should have a physician review 
the veteran's claims folder and 
clinical records to determine if his 
need for nursing home care as of 
February 1994 was in any way 
contributed to by a service-connected 
disability, including the amputation 
of the right leg.  The examiner should 
comment on the appellant's assertion 
that she was able to care for the 
veteran at home prior to the 
amputation of his right leg.  All 
opinions rendered must be supported by 
complete rationale.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the appellant should be furnished a supplemental statement of 
the case, and afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to cure a procedural defect and 
perform additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant is free to submit 
any additional evidence and/or argument she desires to have 
considered in connection with her current appeal.  No action 
is required of the appellant until she is notified.



	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




